Title: To Benjamin Franklin from George Scott, 7 February 1780
From: Scott, George
To: Franklin, Benjamin


Sir,
Paris the 7th. February 1780
I return you my best thanks for the trouble you took for me in the procuring me my passport— I find I cannot depart until Wednesday— I purposed to have gone this evening, but, on application at the Bureau, my servant found all the places taken.
A thought has occurred to me, which has induced me to take the liberty (before my departure) to ask you a question, which question I shall state upon a seperate paper & enclose in this. I shall send my Servant with it down to Passey to morrow morning, & if you can return me answer by him, I shall esteem it a particular favour.
I am with very great regard Sir Your most obliged & most Obedient Servt.
Geo: Scott
Benj: Franklin Esqr.
 Addressed: The Honourable / Benjamin Franklin Esqr. / Passey
Notation: Geo Scott. Paris 7. fr. 1780.
